DETAILED ACTION

1.	This communication is being filed in response to the submission having a mailing date
of (06/09/2021) in which a (3) month Shortened Statutory Period for Response has been set.

                                                Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .

                                             Information Disclosure Statement

3.	 The Information Disclosure Statement (IDS) that was/were submitted on (06/09/2021 and 11/10/2021) are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

                                                                 Specification

4.	The lengthy specification has not been checked to the extent necessary to determine
the presence of all possible minor errors. Applicant's cooperation is requested in correcting
any errors of which applicant may become aware in the specification.

                                                                   Drawings

5.	The submitted Drawings on date (06/09/2021) have been accepted and considered under the 37 CFR 1.121 (d).

                                                               Claim Rejection

                                                       Double Patent rejection

6.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g. In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

6.1.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 

6.2.	Individuals associated with the filing and prosecution of the instant patent application have a duty to disclose information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question. See MPEP §2001.06(b) for more details. 

6.3.	Claim (1) of instant Application 17/343,043 is/are being provisionally rejected on the ground of nonstatutory obvious-type double patenting as being unpatentable over the Claim (1) of Application 16/665,491 (now US Patent 11,062,159) Although the conflicting claims are not identical, they are not patentably distinct from each other, because the claims uses similar scope of the invention associated with – emotion estimation technique – for auto motor driving applications. 

Instant Application: 17/343,043
Reference: 16/665,491 (now US 11,062,159) 
Claim 1. An emotion estimation apparatus comprising: 
     5a recording section configured to record prediction information for predicting an occurrence of notification of prescribed information;


     an event predicting section configured to predict the occurrence of the notification of the prescribed 10information, 


     based on detection of the prediction information; a frequency setting section configured to set 
      

a frequency with which an estimation of an emotion of a person is performed; 

     15a notifying section configured to provide the notification of the prescribed information to the person; and a confidence determining section configured to determine a degree of confidence of content of the 20notification provided by the notifying section, 
     wherein the frequency setting section sets the frequency to be higher in a case where the occurrence of the notification of the prescribed information is predicted by the event predicting section than in a case where the occurrence of 25the notification of the prescribed information is not predicted by the event predicting section, and 

      the frequency setting section sets the frequency based on the degree of confidence determined by the confidence determining section.
Claim 1. An emotion estimation apparatus comprising: 
     a recording section configured to record event information and prediction information in association with each other for each event that causes a change in at least one of an emotion of a person, and driving situation, 
     predicting an occurrence of the event, also to record a risk amount computation map which associates in advance, a risk parameter with a risk amount; an event predicting section configured to predict the occurrence of the event, 
     based on detection of the prediction information; and a risk estimating section configured to estimate a risk amount for a driving situation of a vehicle in which the person is riding, 
    a frequency setting section configured to set a frequency indicating at least one of 

    a number of times that an estimation of the emotion is performed within a certain period of time, and, the risk amount from the risk estimating section, 


wherein the frequency setting section sets the frequency based on the risk amount in the driving situation of the vehicle estimated by the risk estimating section, and wherein if the occurrence of the event is predicted by the event predicting section, 
     

     the frequency setting section sets the frequency to be higher than in a case where the occurrence of the event is not predicted, and also sets the frequency based on content of the event.


       Claim Objection

7.	The below list of claims (1 -4) are objected to, because of the judicially created Double patent doctrine, as documented in section (6) above, but it may be considered for allowance if properly rewritten, and/or if a Terminal Disclaimer is timely filed, in compliance with 37 CFR 1.321(c) or 1.321(d). 
      					   
     Prior Art Citations

8.	The following List of prior art, made of record and not relied upon, is/are considered
pertinent to applicant's disclosure:

8.1. Patent documentation:

US 7,317,406 B2		Wolterman; et al.	G08G1/08; G08G1/164
US 9,731,713 B2		Horii; et al.		B60W40/04; B60W30/0956; B60W30/00; 
US 10,315,665 B2		Halder; et al.		B60W30/18009; B60W10/184; 
US 11,074,497 B2		Ascari; et al.		G06N7/005; G06N20/00; G06N3/08; 
US 20180204570 A1	Puranik; et al.	B60K37/06; G06F3/048; 
US 20110004577 A1	Jung; et al.		G06N3/004; 
US 20080096533 A1	Manfredi; et al.	G06N3/006;

8.2.	Non-Patent documentation:

_ Multimodal Emotion Recognition from Expressive Faces, Gestures and Speech; 2007.
_ A Critical Review of Proactive Detection of Driver Stress; Set-2018.

       					       CONCLUSIONS

9.	Any inquiry concerning this communication or earlier communications from Examiner
should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose phone
number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-
5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for
the organization where this application or proceeding is assigned is (571) 272 -3922.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call (800) 786 -9199 (USA/CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.